DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 7-9, filed 01/05/22, with respect to 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Allowable Subject Matter
Claims 2-8 allowed.
Regarding claim 4, 6 and 7, Zhang et al US 2007/0024657 in view of Sasayama US 2013/0201234.
Regarding claim 4, Zhang et al teaches an image forming apparatus (printer 213 paragraph 0077) comprising: 
a print engine that prints an image to be printed on a print sheet  (paragraph 0079); and 
wherein the controller 
(a) displays, on a predetermined display device, a maintenance sheet setting screen that allows a user to specify output conditions for the preliminary ejection and the printing of the inspection chart image (a user interface 1401 which displays each of the test colour patches after the adjustment such as that shown in FIG. 14. The user can verify whether the computed result of the adjustment is in accordance with what the user wants and if not, the interface provides input control means for the user to manually adjust the colour intensities of the colorants accordingly (paragraph 0114) , 
(b) specifies the output condition specified by the user on the maintenance sheet setting screen (After applying the settings, the user can simply print another test page to compare the result with the 
a controller that causes the print engine to print a user document image (paragraph 0005, CMYK prints, paragraph 0003, colour printing) to perform preliminary ejection on a maintenance sheet (test sheet as shown in fig. 1) that is a print sheet different from a print sheet of the user document image (fig. 1 showing the test sheet is printed by itself), and to print an inspection chart image onto the maintenance sheet (apparatus 200 comprising a personal computer 201 having a central processing unit 203 (controller) (paragraph 0077).  (paragraph 0002, paragraph 0074, calibration chart);
Sasayama teaches inkjet method (paragraph 0125)
a sheet conveying unit that conveys the print sheet (paragraph 0011 and 0079);
 (c) user input output condition to cause the print engine to automatically perform the preliminary ejection and the printing of the inspection chart image on the maintenance sheet if the output condition is satisfied when the user document image is printed by the print engine (a test chart for ejection failure detection C1 and a test chart for density measurement C2 as shown in FIG. 12 are recorded on paper P. This test chart recording process can be carried out at a timing indicated by the user, such as when the power supply is switched on, or can be carried out periodically, such as when printing of a prescribed number of sheets has been completed (paragraph 0157).
Sasayama and Zhang et al fails to teach wherein the controller (d) measures an ink consumption amount of the ink color and (e) causes the print engine to perform the preliminary ejection and the printing of the inspection chart image at an execution interval longer than an execution interval of the preliminary ejection and the printing of the inspection chart image based on the execution frequency condition designated by the user, in accordance with the ink consumption amount.

Regarding claim 6, Zhang et al teaches an image forming apparatus (printer 213 paragraph 0077) comprising: 
a print engine that prints an image to be printed on a print sheet  (paragraph 0079); and 
wherein the controller 
(a) displays, on a predetermined display device, a maintenance sheet setting screen that allows a user to specify output conditions for the preliminary ejection and the printing of the inspection chart image (a user interface 1401 which displays each of the test colour patches after the adjustment such as that shown in FIG. 14. The user can verify whether the computed result of the adjustment is in accordance with what the user wants and if not, the interface provides input control means for the user to manually adjust the colour intensities of the colorants accordingly (paragraph 0114) , 
(b) specifies the output condition specified by the user on the maintenance sheet setting screen (After applying the settings, the user can simply print another test page to compare the result with the calibration chart to see the improvement in the colour effects or alternatively. the user can use the user interface to verify the colour outputs again or to perform manual adjustment   (paragraph 0116), and 
a controller that causes the print engine to print a user document image (paragraph 0005, CMYK prints, paragraph 0003, colour printing) to perform preliminary ejection on a maintenance sheet (test sheet as shown in fig. 1) that is a print sheet different from a print sheet of the user document image (fig. 1 showing the test sheet is printed by itself), and to print an inspection chart image onto the maintenance sheet (apparatus 200 comprising a personal computer 201 having a central processing unit 203 (controller) (paragraph 0077).  (paragraph 0002, paragraph 0074, calibration chart);
Sasayama teaches inkjet method (paragraph 0125)
 (c) user input output condition to cause the print engine to automatically perform the preliminary ejection and the printing of the inspection chart image on the maintenance sheet if the output condition is satisfied when the user document image is printed by the print engine (a test chart for ejection failure detection C1 and a test chart for density measurement C2 as shown in FIG. 12 are recorded on paper P. This test chart recording process can be carried out at a timing indicated by the user, such as when the power supply is switched on, or can be carried out periodically, such as when printing of a prescribed number of sheets has been completed (paragraph 0157).
Sasayama and Zhang et al fails to teach a plurality of sheet discharge units selectable as discharge destinations of the print sheet on which printing has been completed by the print engine and wherein the output condition includes an interleaf sheet condition, and wherein the controller (d) when it is specified that the maintenance sheet is used as an interleaf sheet in the interleaf sheet condition, uses a print sheet having a size different from that of the print sheet of the user document image, as the maintenance sheet, and sets a discharge destination of the maintenance sheet to the same sheet discharge unit as for the print sheet of the user document image among the plurality of sheet discharge units and (e) when the use of the maintenance sheet is not designated as an interleaf sheet in the interleaf sheet condition, sets the discharge destination of the maintenance sheet to a sheet discharge unit different from that for the print sheet of the user document image among the plurality of sheet discharge units.

Regarding claim 7, Zhang et al teaches an image forming apparatus (printer 213 paragraph 0077) comprising: 
a print engine that prints an image to be printed on a print sheet  (paragraph 0079); and 
wherein the controller 
(a) displays, on a predetermined display device, a maintenance sheet setting screen that allows a user to specify output conditions for the preliminary ejection and the printing of the inspection chart image (a user interface 1401 which displays each of the test colour patches after the adjustment such as that shown in FIG. 14. The user can verify whether the computed result of the adjustment is in accordance with what the user wants and if not, the interface provides input control means for the user to manually adjust the colour intensities of the colorants accordingly (paragraph 0114) , 
(b) specifies the output condition specified by the user on the maintenance sheet setting screen (After applying the settings, the user can simply print another test page to compare the result with the calibration chart to see the improvement in the colour effects or alternatively. the user can use the user interface to verify the colour outputs again or to perform manual adjustment   (paragraph 0116), and 
a controller that causes the print engine to print a user document image (paragraph 0005, CMYK prints, paragraph 0003, colour printing) to perform preliminary ejection on a maintenance sheet (test sheet as shown in fig. 1) that is a print sheet different from a print sheet of the user document image (fig. 1 showing the test sheet is printed by itself), and to print an inspection chart image onto the maintenance sheet (apparatus 200 comprising a personal computer 201 having a central processing unit 203 (controller) (paragraph 0077).  (paragraph 0002, paragraph 0074, calibration chart);
Sasayama teaches inkjet method (paragraph 0125)
a sheet conveying unit that conveys the print sheet (paragraph 0011 and 0079);
 (c) user input output condition to cause the print engine to automatically perform the preliminary ejection and the printing of the inspection chart image on the maintenance sheet if the output condition is satisfied when the user document image is printed by the print engine (a test chart for ejection failure detection C1 and a test chart for density measurement C2 as shown in FIG. 12 are recorded on paper P. This test chart recording process can be carried out at a timing indicated by the user, such as when the power supply is switched on, or can be carried out periodically, such as when printing of a prescribed number of sheets has been completed (paragraph 0157).
Sasayama and Zhang et al fails to teach wherein the controller (d) causes the print engine to print a page number of the user document image printed immediately before or after the maintenance sheet on the maintenance sheet, (b) (e) causes the image reading device to read an image of the maintenance sheet, (f) inspects the image of the maintenance sheet, and (g) displays the page number and a result of the inspection for each maintenance sheet, on a predetermined display device.
It is inherent that all dependent claims are allowed for depending on allowable independent claims
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 8, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675